DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/17/2021 has been entered.  Claims 1-2, 4-15, 17, and 19-21 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6
Claim 6 recites the limitation "of claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is cancelled so the dependency is incorrect.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-9, 11-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Farr et al. (US 20160073855 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Farr et al. (US 20160073855 A1) in view of MOSKOWITZ et al. (US 20140213848 A1).
Regarding claims 1-2, 5, 7-8, and 12-13, Farr et al. discloses a port (103 or 1200) for introducing one or more instruments (100, 904/901 [0109]) into a patient's body, comprising: 
a substantially rigid elongate tubular member (fig. 12) comprising a proximal end, a distal end sized for introduction into a patient's body, and a lumen (fig. 12) for receiving one or more instruments (100) extending between the proximal and distal ends (figs. 1-2 and 12), thereby defining a 
one or more deployment arms (102/206) on the tubular member adjacent the distal end, each deployment arm comprising a first end pivotably coupled to the tubular member and a second free end carrying a plurality of imaging devices (201) that is movable from a retracted position, wherein the second end is aligned with a wall (figs. 1-12) of the tubular member and wherein the display is mounted permanently on a proximal end of the tubular member (figs. 7-12) or the display is removable from a hub (106) on the proximal end of the tubular member (capable of being removed; permanent/removable subjective and capable of being attached permanently or removed);
a deployed position wherein the second end moves outwardly relative to the longitudinal axis such that the imaging device (201) acquires images to be presented on the display (figs. 7-12);
the second end of the deployment arms carrying an imaging device and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second arms, wherein each arm carries an illumination source (202) 
the plurality of elongate imaging elements mounted to the hub (203/204, figs. 1-12) and sized for introduction simultaneously into respective secondary lumens of the tubular member (figs. 7-12) from the proximal end of the tubular member such that distal tips of the imaging elements are positioned adjacent the distal end of the tubular member for acquiring images beyond the distal end when the distal end of the tubular member is introduced into a patient's body during a procedure, the imaging elements being removable from the tubular member after completing the procedure ([0038, 0042-0044, 0048, 0057-0059, 0072-0073], figs. 1-12), the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display (display is portable and can be mounted as anywhere as desired).
In the alternative, if it can be argued that Farr et al. fails to disclose the display is mounted permanently on a proximal end of the tubular member or display is removable from a hub on the proximal end of the tubular member, the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display. -

a substantially rigid elongate tubular member (100) comprising a proximal end (110), a distal end (120) sized for introduction into a patient's body, and a lumen (105, [0095] figs. 1, 3, and 8) for receiving one or more instruments extending between the proximal and distal ends (figs. 1-3, and 8), thereby defining a longitudinal axis there between (figs. 1 and 3-8); a display (900, fig. 6); and 
wherein the display (900) is mounted permanently on a proximal end of the tubular member (100) or the display is removable from a hub (920) on the proximal end of the tubular member (capable of being attached permanently or removed via 920/930) and the tubular member carrying an imaging device (500/530/534) for presenting images on the display and an illumination source (600/620) on the second end thereof, and the second arm carrying an imaging element on the second end thereof the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display, ([0049-0054, 0088], figs. 1 and 6).

Regarding claims 4 and 17, Farr et al. discloses the camera comprises a CCD or CMOS device for converting the images to signals, the camera communicating the signals to the display for presenting the acquired images [0064, 0078, 0089]. 
Regarding claim 14, Farr et al. discloses at least one of the imaging elements (201) comprises an illumination source (202) on its distal tip for delivering light beyond the distal end of the tubular member ([0038, 0042-0044, 0048, 0057-0059, 0072-0073], figs. 1-12). MOSKOWITZ et al. also 
Regarding claims 9 and 19-20, Farr et al. discloses teaches the display is separate from the tubular member (at 106), the port further comprising a wireless communication interface carried by the tubular member for transmitting signals from the imaging device to the display wherein the display is separate from the hub and wherein the camera is coupled to a communication interface carried by the hub for wirelessly transmitting the signals from the camera to the display and/or the camera is coupled to the display by one or more wires (207, [0014, 0019, 0052-0064, 0072-0088, 0094, 0097-0107], figs. 1-12). MOSKOWITZ et al. also teaches the display (900) is separate (with video processor, wires [0049-0051, 0073, 0086-0090]).
Regarding claims 11, Farr et al. discloses an actuator (206) on the proximal end of the tubular member for selectively directing the one or more deployment arms between the retracted and deployed positions [0055-0061, 0101], figs. 1-12). 
Regarding claims 15, Farr et al. discloses at least one of the imaging elements (201) comprises a lens (314) on its second end/distal tip for acquiring the images, wherein the lens is coupled to an optical 
Regarding claim 6, Farr et al. discloses the camera is coupled to a processor (computer/processing chip DSP [0062, 0081) is located within a housing carrying the display, the processor configured to process the signals from the camera for presentation on the display ([0014, 0019, 0052-0064, 0072-0088, 0094, 0097-0107], figs. 1-12). MOSKOWITZ et al. also teaches the camera is coupled to a processor camera/processor (520 [0016, 0049-0052, 0073-0075, 0086-0090]).

Allowable Subject Matter
Claims 10 and 21 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a port for introducing one or more instruments into a patient's body comprising all the structural and functional limitations and further comprising lumens for tools/arms, deployment arms with a imaging camera device at the distal ends, with first end of the one or more deployment arms including a ramped feature extending into lumen such that introduction of an instrument through the lumen causes the instrument to contact the ramped feature and automatically direct the one or more deployment arms from the retracted position to the deployed position. Having the ramped feature and automatically direct the one or more deployment arms from the retracted position to the deployed position when a tool/instrument is inserted into the lumen provides an effective automatic and secure deployment of the camera deployment arms at the surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15, 17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731